Citation Nr: 0125162	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1997, for the grant of nonservice-connected pension.  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from November 1970 to July 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1997, 
from the Waco, Texas, regional office (RO) of the Department 
of Veterans Affairs (VA) which determined that the veteran 
was entitled to receive nonservice-connected pension benefits 
effective from September 3, 1997. 

The veteran presented testimony before a member of the Board 
at a travel board hearing in August 2001.  A copy of the 
transcript is in the claims file.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  A claim for disability compensation was received in 
December 1992.  A claim for nonservice-connected pension was 
specifically excluded.

3.  A claim for nonservice-connected pension benefits was 
received on September 3, 1997.


CONCLUSION OF LAW

Entitlement to an effective date earlier than September 3, 
1997, for the grant of a permanent and total disability 
evaluation for pension purposes is not warranted.  
38 U.S.C.A. §§ 5110(a), 5110(b)(3)(B) (West 1991); 38 C.F.R. 
§ 3.400(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the claims file shows that in January 1972 the 
veteran filed VA Form 21-526, Veteran's Application for 
Compensation or Pension, claiming service connection for a 
right wrist condition.  The veteran did not provide 
information for a claim of being totally disabled.  The RO 
denied service connection for a right wrist condition in a 
rating in April 1972 and notified the veteran.  Although he 
disagreed and a statement of the case was issued, the veteran 
did not perfect an appeal.

On December 2, 1992, the veteran appointed the Texas Veterans 
Commission as his representative and submitted VA Form 21-
526, seeking service connection for dysthymia.  In response 
to a question asking if a claim had previously been filed 
with VA, the veteran reported filing for educational 
assistance and dental or outpatient treatment but did not 
report a previous claim for disability compensation.  
Instructions on the form indicated that if the veteran were 
claiming to be totally disabled, items 29A through 32E were 
to be completed.  The form further indicates that Items 33A 
through 33D and Items 34A through 39B should be completed 
ONLY if application is made for nonservice-connected pension.  
There was no information provided for the specified items and 
a line was diagonally drawn through these items on the 
veteran's application and "S/C only" was written on the line.  
The veteran reported being treated by Dr. Paul H. Wick for a 
mental condition from October 1992 to the date of the claim.  
The veteran signed the claim.  

The RO secured private medical records from Dr. Wick that 
show the veteran was hospitalized in October 1992 for 
increasing depression since being injured in an automobile 
accident in February 1991, marital problems and chronic back 
pain.  The admission diagnosis was a single episode of major 
depression, possibly due to steroids.  The veteran showed 
progress during his hospital stay and was discharged 
approximately 12 days later.  According to the discharge 
summary, the veteran's mood was less depressed and he was to 
return for outpatient treatment in two weeks.  The discharge 
diagnosis was major depression, single episode.  When seen as 
an outpatient on November 12, 1992, his mood was stable, he 
was not taking steroids and he was to return in one month.  
On December 10, 1992 the veteran reported that the medication 
was effective and that he was sleeping okay.  His mood was 
stable.  He was to return in two months.  

In a rating decision in April 1993, the RO denied service 
connection for depression.  The veteran was notified by 
letter dated April 28, 1993, sent to his address of record.  
There is no indication that the letter was returned as 
undeliverable.   

The veteran submitted an informal claim for pension benefits 
with a financial status report attached.  The claim was dated 
August 28, 1997, and received at the RO on September 3, 1997.  
The veteran claimed that he could not work due to depression 
and back surgeries.  He also submitted authorization forms 
for release of medical information.

The RO secured treatment records from the East Texas Medical 
Center Behavioral Center; the East Texas Medical Center; 
Donald R. Smith, M.D.; Guy O. Danielson III, M.D.; Mother 
Frances Hospital; and Dr. Wick.  

Dr. Wick reported that the veteran's last visit was in 
February 1993.  In January 1993, the veteran reported being 
upset over a deposition, a death in the family, medical 
problems and marital conflicts.  In February 1993, he felt 
better and had an optimistic attitude.  He was to return in 3 
months but he did not keep that appointment.  

The other private medical records show that the veteran was 
seen for back problems which involved lumbar surgeries, 
cervical fusion surgery and physical therapy.  Information 
provided on medical forms indicated that the veteran was 
unemployed.  The veteran began seeing Dr. Danielson in 
November 1995 for neck, back, upper and lower extremities 
complaints.  He reported a spine injury in 1989 and not 
having worked since being injured in an automobile accident 
in 1991.  His next visit to Dr. Danielson was in September 
1996 after being seen by another doctor for conservative 
treatment management.  Surgery was to be scheduled with his 
low back to be treated first and then his cervical spine.  On 
October 13, 1997, Dr. Danielson summarized the veteran's 
treatment and medications.  The diagnosis was post-op lumbar 
surgery and neck surgery.  The veteran originally was injured 
in 1991 and had been off work most of the time since then.  
In addition, Dr. Danielson diagnosed "[s]ignificant 
deconditioning and psychosocial issues that will be 
determinative [] his ability to get back [] the work force." 

In a rating decision in December 1997 the RO determined that 
the veteran was entitled to receive nonservice-connected 
pension benefits on an extra-schedular basis effective from 
September 3, 1997.  The RO notified the veteran of this 
decision by letter dated in January 1998 and that additional 
information was needed from him before pension benefits could 
be granted.  After receipt of the required information, the 
RO notified the veteran in April 1998 that the award for 
disability pension had been approved and informed him of the 
monetary amount.  

The veteran disagreed with the effective date, September 3, 
1997, for the award of nonservice-connected pension benefits.  
He noted that his claim was dated on August 28, 1997, and 
contended that an earlier effective date should be assigned.  

The RO issued a statement of the case on October 19, 1999.  
In the veteran's substantive appeal he contended that the 
effective date should be from the date of his claim filed in 
1992.  He claims that the medical evidence on which his claim 
for nonservice-connected pension benefits was granted was not 
considered in 1992.  

In March 2000, the veteran asked for a statement of the 
denial of pension benefits in 1992.  He claims that was the 
year of his first application.  He states that although it 
was later approved, he would like to know why it was not 
approved in 1992 when he first applied.  

The veteran was afforded a personal hearing in August 200l at 
a travel board hearing before a member of the Board.  The 
veteran's representative contended that the veteran was not 
given the full benefit of the doubt in that he did not know 
any better and that he may not have fully understood the 
criteria and/or procedures when he submitted his initial 
claim for benefits in 1992.  The veteran claims that he did 
not follow up his claim in 1992 because he did not understand 
the guidance received from the RO.  The veteran also was not 
certain that he had received the documentation because he 
could not remember having received the last rating decision.  

The veteran testified that in 1992 he only knew that he was 
filing for disability and did not know how to distinguish 
between disability or compensation or pension.  The veteran 
testified that his major disability was a mental condition 
and because of the mental condition he did not understand 
what he was doing at that time and did not follow up on his 
claim in 1992.  The veteran testified that at the time of his 
claim in 1992, he had been unemployed since 1989.  He had 
suffered a work injury and was awarded Worker's Compensation.  
He was then preparing to return to work but was in an 
automobile accident and suffered injuries which disabled him.  
The veteran's representative contends that the veteran did 
not seek pension at an earlier date because he did not know 
any better and should be given the benefit of the doubt and 
awarded an earlier effective date for the grant of 
nonservice-connected pension benefits.

Legal criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b)(1) (2001).  
For claims received on or after October 1, 1984, except as 
provided in paragraph (b)(1)(ii)(B) of this section, the 
effective date is date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(1)(ii)(A) (2001).  An exception to this general 
rule is provided in a case where the veteran is permanently 
and totally disabled and is prevented by a disability from 
applying for disability pension for a period of at least 30 
days beginning on the date on which the veteran became 
permanently and totally disabled.  In such a case, the 
effective date of the pension may be from the date on which 
the veteran became permanently and totally disabled, if the 
veteran applied for a retroactive award within one year of 
such date or the date of receipt of the  claim, whichever is 
to the advantage of the veteran.  38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2001).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  VA 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Board's consideration of the new regulations in the first 
instance is not prejudicial to the veteran inasmuch as the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159 (2001).  The RO provided the veteran a copy 
of the applicable rating decision and forwarding letter which 
in combination notified him of the basis for the decision 
reached.  The RO also provided the veteran a statement of the 
case and supplemental statement of the case which provided a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  Thus, it is 
concluded that the RO satisfied the duty to notify the 
veteran.  The RO secured private medical records and the 
veteran was afforded the opportunity to present testimony at 
a personal hearing.  Thus, the duty to assist the veteran has 
also been satisfied and he will not be prejudiced by the 
Board deciding the merits of his claim without remanding the 
case to the RO for consideration under the new legislation.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).

The veteran first contended that the effective date should be 
August 28, 1997, the date he signed his claim; however, the 
regulation clearly states that the effective date is date of 
receipt of claim which was September 3, 1997.  38 C.F.R. § 
3.400.  

The veteran subsequently contended that the effective date 
should be the date of his earlier claim which was received on 
December 7, 1992.  The veteran contends that he may not have 
completely understood the criteria and/or procedures when he 
submitted his claim for benefits in 1992; however, the Board 
notes that this was not the first time he had submitted a 
claim.  In addition, the date his claim was signed, December 
2, 1992, was the same date that he appointed a representative 
and it seems likely that his claim was prepared with the 
assistance of his representative.  Although the veteran could 
not remember receiving notification of the rating decision in 
1993, there is no indication in the claims file that the 
notification letter mailed to his address of record was 
returned as undeliverable.  Thus, it is presumed that the 
veteran received the notification.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

The veteran claims that the evidence on which his claim for 
nonservice-connected pension benefits was granted was not 
considered in 1992.  However, on his claim form in 1992, the 
veteran indicated that he was receiving treatment only from 
Dr. Wick and treatment records from Dr. Wick were secured and 
considered.  Furthermore, although the veteran asserts that 
his mental condition at the time of the rating decision in 
April 1993 prevented him from further action, the evidence 
indicates that the veteran had a single episode of depression 
in October 1992 for which he sought treatment and his outlook 
and mood improved.  Dr. Wick's records note that when the 
veteran was discharged from a period of hospitalization for 
depression in October 1992, he was less depressed and was to 
be seen as an outpatient.  He was seen once a month with his 
last visit in February 1993 by which time he felt better and 
had an optimistic attitude.  His next visit was scheduled for 
3 months later. 

In a claim, the benefit sought must be identified.  VA "is 
not automatically required to treat every compensation claim 
as also being a pension claim or vice versa."  See Stewart v. 
Brown, 10 Vet. App 15 (1997).  The Board finds that there is 
nothing in the claim application received in December 1992 
which VA could construe as being an application for pension 
in addition to an application for service-connected 
compensation.  There was no evidence in, or submitted with, 
the application which VA could construe as a claim for the 
other benefit, a pension claim.  Not only was the necessary 
information not provided but a line was drawn through these 
sections, clearly indicating that there was no intent to 
complete the items relating to an application for pension.  
In addition, the Board does not find that it was an 
incomplete application for which the provisions of 38 C.F.R. 
§ 3.109 would allow a one-year time period to complete the 
application.  The veteran also did not submit evidence within 
the one year time period that might be considered as 
intending to complete the pension application.  The Board 
notes that following the denial of service connection for 
depression in April 1993, the veteran did not submit 
additional evidence or again file a claim until September 3, 
1997. 

The record does not show that the veteran requested 
retroactive pension benefits.  Although the veteran is not 
claiming that he is filing for a retroactive award within one 
year from the date on which the veteran became permanently 
and totally disabled, we have considered whether entitlement 
to an earlier effective date is warranted under the 
provisions of 38 C.F.R. § 3.400(b)(ii)(B).  The Board finds 
that there is no probative evidence showing that the veteran 
was prevented by a disability from applying for disability 
pension for a period of at least 30 days beginning on the 
date on which the veteran became permanently and totally 
disabled.  The Board notes that hospitalization is considered 
such a disability and the veteran had surgical procedures in 
September 1996, April 1997, and July 1997.  The evidence 
shows, however, that he was discharged two days after the 
September 1996 surgery, he was seen as an outpatient for 
physical therapy two weeks after the April 1997 surgery and 
he was discharged after one day after the July 1997 surgery.  
Accordingly, the evidence does not show that he was 
hospitalized for a period of 30 days at the time of any of 
the surgeries.  

For these reasons the Board has determined that entitlement 
to an effective date prior to September 3, 1997, for the 
grant of nonservice-connected pension benefits is not shown.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than September 3, 
1997, for the grant of nonservice-connected pension is 
denied.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 

